              Case 2:20-cr-00127-RSL Document 30 Filed 06/23/21 Page 1 of 3




                                                                    JUDGE ROBERT S. LASNIK
 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                     )   NO. CR20-127RSL
                                                   )
 8                   Plaintiff,                    )   UNOPPOSED SECOND MOTION TO
                                                   )   CONTINUE TRIAL AND PRETRIAL
 9             vs.                                 )   MOTIONS DUE DATE
                                                   )
10   GARY BOWSER,                                  )
                                                   )
11                   Defendant.                    )
                                                   )
12
            Defendant, Gary Bowser, by his attorneys, Federal Public Defender Michael
13
     Filipovic and Assistant Federal Public Defender Christopher M. Sanders, respectfully
14
     request that this Court continue the currently set trial date of July 26, 2021, to
15
     November 15, 2021, and the pretrial motions deadline to October 7, 2021. This request
16   is based on the complexity of the case and the ongoing need for frequent meetings
17   between defense counsel and Mr. Bowser while certain COVID-19 restrictions remain
18   in place. The government, through Assistant United States Attorney Francis Franze-
19   Nakamura, does not oppose this motion.
20          In support of the motion, the defense states the following:

21          On August 20, 2020, an Indictment was filed charging Mr. Bowser with
     Conspiracy to Commit Wire Fraud (Count 1), in violation of Title 18 U.S.C. § 1343;
22
     Wire Fraud (Counts 2-5), in violation of Title 18 U.S.C. § 1343; Conspiracy to
23
     Circumvent Technological Measures and to Traffic in Circumvention Devices (Count
24
     6), in violation of Title 17 U.S.C. §§ 1201(a)(1)(A), 1204(a)(1) and 1201(a)(2)(A);
25
26     UNOPPOSED MOTION TO                                        FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                   1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 1                                            Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                                 (206) 553-1100
               Case 2:20-cr-00127-RSL Document 30 Filed 06/23/21 Page 2 of 3




     Trafficking in Circumvention Devices (Counts 7-10), in violation of Title 17 U.S.C. §§
 1
     1201(a)(2)(A) and 1204(a)(1); and Conspiracy to Commit Money Laundering (Count
 2
     11), in violation of Title 18 U.S.C. § 1956.
 3
             Mr. Bowser was arrested on a warrant in New Jersey on October 2, 2020, and
 4
     brought before Magistrate Judge Mary Alice Theiler on November 25, 2020, for his
 5
     initial appearance and arraignment. Mr. Bowser pled not guilty to the charges and trial
 6   was set for February 1, 2021, with pretrial motions due by December 16, 2020. At the
 7   December 3, 2020 detention hearing, Mr. Bowser was ordered detained and remains at
 8   the Federal Detention Center SeaTac.
 9           On January 11, 2021, this Court granted the defendant’s unopposed motion to
10   continue the trial date to July 26, 2021, and pretrial motions due date to June 21, 2021.

11            This is a complex technology based case that contains multiple counts. The
     discovery includes multiple terabytes of data. Further complicating the case is the fact
12
     that it involves multiple co-defendants. Defense counsel will need to meet with Mr.
13
     Bowser frequently to review discovery and to prepare defenses while navigating certain
14
     COVID-19 restrictions that remain in place. Defense counsel cannot be ready for trial
15
     within the requisite time period set forth by the Speedy Trial Act with those realities in
16
     mind.
17           For these reasons, Mr. Bowser requests the Court find that:
18           (a) taking into account the exercise of due diligence, a failure to grant a
19   continuance would deny counsel for the defendant the reasonable time necessary for
20   effective preparation, due to counsel’s need for more time to review the evidence,
21   consider possible defenses, and gather evidence material to the defense as set forth in

22   18 U.S.C. § 3161(h)(7)(B)(iv); and
             (b) a failure to grant a continuance would likely result in a miscarriage of justice
23
     as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
24
25
26     UNOPPOSED MOTION TO                                        FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                   1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 2                                            Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                                 (206) 553-1100
              Case 2:20-cr-00127-RSL Document 30 Filed 06/23/21 Page 3 of 3




            (c) the additional time requested will be a reasonable period of delay, as the
 1
     defendant has requested more time to prepare for trial, to investigate the matter, to
 2
     gather evidence material to the defense, and to consider possible defenses; and
 3
            (d) the additional time requested between the current pretrial motions due date
 4
     of June 21, 2021, and any newly scheduled motions date will be necessary to provide
 5
     counsel for the defendant reasonable time to prepare for any motions that we are
 6   currently investigating.
 7          Therefore, Mr. Bowser, through counsel, respectfully requests a continuance of
 8   the trial date to November 15, 2021, and the pretrial motions deadline to October 7,
 9   2021. The parties further ask the Court to exclude the time period from the date of the
10   Court’s order to the new trial date for purposes of computing the time limitations

11   imposed by the Speedy Trial Act. Mr. Bowser has authorized defense counsel to
     execute a speedy trial waiver on his behalf through November 30, 2021, pursuant to the
12
     Speedy Trial Act, 18 U.S.C. §§ 3161-3174.
13
            DATED this 23rd day of June, 2021.
14
15
                                               Respectfully submitted,
16
                                               s/ Michael Filipovic and
17                                             s/ Christopher M. Sanders
18                                             Attorneys for Gary Bowser
                                               Office of the Federal Public Defender
19
20
21
22
23
24
25
26     UNOPPOSED MOTION TO                                       FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL AND PRETRIAL                                  1601 Fifth Avenue, Suite 700
       MOTIONS DUE DATE - 3                                           Seattle, Washington 98101
       (Gary Bowser; CR20-127RSL)                                                (206) 553-1100
